IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TANYA MONARCA,                        : No. 371 MAL 2020
                                      :
                   Petitioner         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
ANNIE'S EXPRESS LAUNDRY, LLC,         :
                                      :
                   Respondent         :

TANYA MONARCA,                        : No. 372 MAL 2020
                                      :
                   Petitioner         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
ANNIE'S EXPRESS LAUNDRY, LLC,         :
                                      :
                   Respondent         :

TANYA MONARCA,                        : No. 373 MAL 2020
                                      :
                   Petitioner         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
ANNIE'S EXPRESS LAUNDRY, LLC,         :
                                      :
                   Respondent         :


                                 ORDER



PER CURIAM
     AND NOW, this 31st day of December, 2020, the Petition for Allowance of Appeal

is DENIED.




              [371 MAL 2020, 372 MAL 2020 and 373 MAL 2020] - 2